


EXHIBIT 10.17

 

CF INDUSTRIES HOLDNGS, INC.

 

January 8, 2008

 

[Name]

[Address]

[City] [State] [ZIP]

 

Dear [Name]:

 

I am pleased to offer you participation in the CF Industries, Inc. Annual
Incentive Program (AIP) for 2008.  This year has great potential and I look
forward to the possibilities we’ll be able to achieve.  This letter will serve
as your Award Agreement.

 

For the 2008 program year, your Target Award is [Percent]% of your base
earnings for January 1 through December 31, 2008.

 

The Plan pays a percent of your Target Award based on actual Cash Flow Return on
Capital Employed (CFROC) earned by CF as of December 31, 2008.  For the 2008
program year, the determination of the aggregate award pool is based upon the
following performance schedule:

 

Cash Flow Return on
Average Gross Capital
Employed

 

Aggregate
Award Pool as a
% of Target

 

 

 

 

 

42

%

(Maximum)

 

200

%

33

 

 

 

150

 

19

 

(Target)

 

100

 

5

 

(Threshold)

 

50

 

 

The enclosed AIP Plan Document provides specific details as to the
administration of this plan.  Please read the attached prior to your acceptance
of this invitation to participate in the AIP.

 

There are a few additional items to highlight.  Pursuant to Section 7(b) of the
2005 Equity and Incentive Plan, in the event of a Change in Control, the
performance goals applicable to this Award shall be deemed to be achieved at the
target or actual performance level, whichever is higher.

 

The Compensation Committee of the Company’s Board of Directors has the sole
discretion and authority to make equitable adjustments to the AIP if an event
occurs which the Committee deems worthy of Plan adjustment.  However, in no case
will the Committee approve an adjustment that would result in payments

 

--------------------------------------------------------------------------------


 

CF INDUSTRIES HOLDNGS, INC.

 

under the plan failing to qualify as “performance-based compensation” for the
purposes of Section 162(m) of the Internal Revenue Code.

 

The enclosed Plan document, plus the 2005 Equity and Incentive Plan document,
constitute the entire agreement between you, the participant, and CF.  If there
is a discrepancy between this Award Agreement and the Plan documents, the terms
and conditions specified in the Plan documents will govern.

 

Please review the terms of this Award Agreement as per above (your target award
and the performance schedule as well as the attached Plan document).  If you
wish to accept the award, please sign below and return one of these signed
copies to me by January 21, 2008.

 

Thank you in advance for your commitment and contributions to CF.  I am excited
about the opportunities we all have in 2008 and am pleased to be working with
you to achieve them.

 

Sincerely yours,

 

 

Wendy Jablow Spertus

Vice President, Human Resources

 

 

 

 

 

PARTICIPANT

 

 

 

Signature

 

 

 

Date

 

--------------------------------------------------------------------------------
